Citation Nr: 1034326	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to June 
1980; he died in March 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the VA RO in 
Manchester, New Hampshire, which reopened a claim of entitlement 
to service connection for the cause of the Veteran's death, but 
denied the claim on the merits.  The appellant appeared and 
offered testimony at a hearing before a Decision Review Officer 
(DRO) at the RO in February 2009.  A transcript of that hearing 
is of record.  

On August 3, 2010, the appellant testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.  At the hearing, the 
appellant submitted additional evidence along with a signed 
waiver of RO consideration of those records, pursuant to 38 
C.F.R. § 20.1304 (2009).  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death, the Board must determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issue has been characterized as noted on the title 
page.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


REMAND

The appellant is seeking to reopen her claim for entitlement to 
service connection for the cause of the Veteran's death.  She has 
argued that the cancer that caused the Veteran's death was the 
result of herbicide and radiation exposure during the Veteran's 
period of military service.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify a claimant in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the appellant's claim of service connection for the 
cause of the Veteran's death was previously denied by the RO in a 
rating action in December 2000.  The appellant was informed of 
this decision and of her appellate and procedural rights by 
letter dated in January 2001.  She did not appeal that decision; 
therefore, it became final.  

In a statement in support of claim (VA Form 21-4138), dated in 
June 2007, the appellant sought to reopen the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  Because the claim was previously denied and the appellant 
did not perfect her appeal, 38 C.F.R. § 3.156 requires the 
appellant to submit evidence that is both new and material to the 
claim in order to reopen it.  

Under 38 C.F.R. § 3.159(b), VA is required to notify the 
appellant of the evidence necessary to establish her claim.  The 
July 2007 letter to the appellant advised her of the evidence 
necessary to establish service connection, but failed entirely to 
notify her of the evidence necessary to substantiate a claim to 
reopen based upon new and material evidence.  Also, under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), VA must notify the appellant of 
the elements of her claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
appellant notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  VA's July 2007 letter, in addition to failing to notify 
the appellant of the evidence necessary to substantiate a new and 
material evidence claim, failed to notify her of precisely what 
evidence is necessary to reopen this particular claim, as is 
required by Kent.  

Given the deficiencies in the July 2007 letter, notice compliant 
with 38 U.S.C.A. § 5103(a) and the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), should be issued before the Board makes a 
decision in this case.  

The United States Court of Appeals for Veterans Claims (Court) 
also held in Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), 
that when adjudicating a claim for Dependency and Indemnity 
Compensation (DIC), VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime, and concluded generally, 
that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  

Here, while the July 2007 notice letter generally addresses what 
is required to establish service connection for cause of death, 
the letter does not mention the appellant's specific contentions 
regarding the esophageal cancer, which she believes was caused by 
the Veteran's exposure to Agent Orange while stationed in Vietnam 
and in-service radiation exposure.  The Court held in Hupp that 
the section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.  The 
July 2007 letter did not do so.  

Because the notice in this matter was inadequate, the Board is 
required to remand the case so that the Appellant can be provided 
adequate due process with a new notice letter that more fully 
complies with 38 C.F.R. § 3.159(b), the Court's holding in Kent, 
and the Court's holding in Hupp.  

Given the deficiencies in the July 2007 notice provided the 
appellant in this case, particularly as no service connection was 
in effect for any of the disabilities described by the appellant 
of the Veteran when the Veteran died, the Board will remand the 
case for the issuance of VCAA-compliant notice.  

Finally, when the appellant submitted her claim to reopen, she 
also argued that the Veteran's cancer was, at least in part, due 
to ionizing radiation exposure.  She later submitted a statement 
from an individual who worked with the Veteran during service and 
who reported on the Veteran's exposure to electric/electronic 
equipment and radar and microwave emissions.  Because esophageal 
cancer is considered a radiogenic disease under 38 C.F.R. § 3.311 
and a presumptive disease for a radiation-exposed veteran as 
defined in 38 C.F.R. § 3.309(d)(3), evidentiary development of 
this aspect of the appellant's claim should be undertaken and 
addressed by the agency of original jurisdiction (AOJ).  The VCAA 
notice letter should also address this theory of entitlement.

In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is REMANDED to the AOJ 
for the following actions:

1.  The AOJ should provide the appellant 
corrective notice that complies with the 
requirements for claims to reopen outlined 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), including reasons for the 
previous denial, and what evidence the 
appellant needs to reopen and substantiate 
the claim for service connection.  Notice 
of what is necessary to substantiate each 
element of the underlying claim of service 
connection for the cause of death must be 
compliant with the dictates of the Court in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The notice letter should also include 
notice of the information/evidence 
necessary to substantiate a claim based on 
exposure to ionizing radiation during 
service.

2.  The AOJ should undertake evidentiary 
development to assist with the appellant's 
claim that ionizing radiation in part led 
to the Veteran's esophageal cancer.  The 
appellant should be asked about the 
Veteran's potential exposure during a 
radiation-risk activity as defined under 
38 C.F.R. § 3.309(d)(3)(ii), and follow-up 
assistance to demonstrate such exposure 
should be undertaken as necessary.  
Evidentiary development as required by 
38 C.F.R. § 3.311 should be undertaken if 
participation in a radiation-risk activity 
as defined by 38 C.F.R. § 3.309(d)(3)(ii) 
is not shown.

3.  Upon completion of the above, the AOJ 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case (SSOC).  If the 
benefit sought on appeal remains denied, 
the appellant and her representative should 
be furnished a SSOC and be provided an 
opportunity to respond.  (The SSOC should 
include references to, and analysis of, 
38 C.F.R. §§ 3.309(d), 3.311.)

Thereafter, the case should be returned to the Board for further 
appellate consideration, as appropriate.  By this remand the 
Board intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.  The purposes of 
the remand are to further develop the record and to accord the 
appellant due process of law.  No action is required of the 
appellant until she receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

